Me. Justice Mitchell,
dissenting:
I cannot see that the city was guilty of any negligence that contributed to the accident. It had obstructions around the ditch sufficient to indicate that the place was dangerous. If one had fallen in at night, the obstructions might be held insufficient, and it may even be admitted so far as this case is concerned that if one going down in daytime with only the apparent risk of the descent before him, had ignorantly encountered the gas, ho might have had an action for negligence in failing to warn him of the concealed danger. But any such negligence is wholly irrelevant to this case. Corbin saw the danger from the condition of the boy Walker, went into it knowingly, and *474would not have been deterred by a warning placard however specific.
There is therefore in my view only one question in the case, and that is whether the circumstances exonerated Corbin from the ordinary legal consequences of his act. I cannot see how the goodness or humanity of his motives can either exempt him or transfer the risk he ran to the city. It is a clear case for the application of the principle volenti non fit injuria.
If a known danger is encountered in the performance of a specific duty, as in the case of risks taken by a fireman or a policeman a different question is presented, but there was nothing of this kind here for Corbin was a pure volunteer.
I have read the opinions cited by my Brother Brown with close attention to discover from them some recognized principle of law to sustain the results arrived at. But I find nothing beyond an emotional basis of admiration for heroism, very creditable to human nature but having no proper place in the administration of justice.
I would therefore affirm this judgment both on the absence of any negligence by the city which contributed to the accident, and on the voluntary character of Corbin’s assumption of a known risk.
Green, C. J., and Fell, J., join in this dissent.